Citation Nr: 0126326	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  94-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, beyond the delimiting date 
of April 29, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The Board notes that the claims folder has been reconstructed 
and is missing a substantial portion of the veteran's 
records, including verification of his military service.  
However, the December 1993 Statement of the Case reports that 
the veteran served honorably from August 15, 1952, to 
November 10, 1952, in the U.S. Air Force; from January 18, 
1954, to January 17, 1957, in the U.S. Marine Corps; and from 
April 14, 1958, to March 29, 1961, and from January 17, 1963, 
to October 17, 1963, in the U.S. Army.  The veteran received 
a permanent and total disability rating on January 29, 1969.  
The appellant is the veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 letter which denied the 
appellant's claim for benefits because the delimiting date 
had passed, and a February 1993 letter in which the RO denied 
the appellant's request for an extension of the delimiting 
date for entitlement to education benefits under Chapter 35.  
The appellant appealed and was afforded a hearing at the RO 
in July 1994.  Her claim was denied by the hearing officer as 
reflected in a January 1995 supplemental statement of the 
case (SSOC).


FINDINGS OF FACT

1.  The appellant filed an application for Chapter 35 
benefits for counseling only in February 1981

2.  In April 1981, the appellant was notified of her 
eligibility for Chapter 35 benefits and advised that her 
eligibility extended through April 29, 1991.

3.  The appellant filed a second application for Chapter 35 
benefits for counseling only in December 1989.

4.  In May 1992, the appellant filed an application for 
Chapter 35 education benefits.

5.  In August 1992, more than one year from the date that the 
claimant's original eligibility ended, the appellant filed a 
request for an extension of the eligibility period for 
entitlement to education benefits under Chapter 35.

6.  There is no evidence that the claimant's circumstances, 
including a period of incarceration and reported physical and 
mental impairments, as defined for purposes of regulations 
governing education benefits, prevented her use of education 
benefits prior to April 29, 1991.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date for use of education benefits under Chapter 
35, Title 38, United States Code, are not met.  38 U.S.C.A. 
§ 3512; (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.3046, 
21.3047 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for spouses and surviving spouses, the beginning date 
of eligibility is the effective date of the veteran's total 
and permanent rating or the date of notification, whichever 
is more advantageous to the spouse.  38 U.S.C.A. § 3512; 
38 C.F.R. § 21.3046 (a).  The period of eligibility can not 
exceed 10 years.  38 C.F.R. § 21.3046 (c)(1).

The 10-year delimiting period may be extended if the claimant 
submits an application for extension within the applicable 
time period, and "was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from...willful 
misconduct."  38 C.F.R. § 21.3047(a).  It must be 
established by medical evidence that such program of 
education was medically infeasible.  38 C.F.R. § 21.3047.  
38 C.F.R. § 21.1032(c) indicates that claims for extended 
periods of eligibility must be received by the later of one 
year from the date on which the original period of 
eligibility ended or one year from the date on which the 
disability ceased to prevent the beginning or resumption of 
training.

In the present case, the appellant married the veteran in 
January 1980.  The veteran was assigned a permanent and total 
disability rating, effective January 29, 1969.  In February 
1981, the claimant applied for Chapter 35 benefits for 
counseling only.  She subsequently had counseling sessions 
regarding her Chapter 35 benefits in May 1981 and July 1981.  
She was informed that the delimiting date for her to receive 
Chapter 35 education benefits was April 29, 1991, ten years 
after the date of the letter notifying her of such 
entitlement.



In May 1992, the appellant submitted an application for 
Chapter 35 education benefits.  By letter of June 5, 1992, 
the appellant was advised that her request for benefits had 
been denied as the application was submitted beyond the 
delimiting date of April 29, 1991.  Thereafter, by 
correspondence of August 12, 1992, the appellant requested an 
extension of the eligibility period for Chapter 35 education 
benefits.  Specifically, she maintained that she had been 
unable to meet the deadline for using her eligibility due to 
psychiatric and mental disability and a period of 
incarceration.  In connection with her request, the appellant 
submitted medical records showing that she had been medically 
disabled from November 28, 1985, to March 9, 1991, due to a 
work-related injury.  In February 1993, the RO denied the 
appellant's request for an extension as the request was not 
filed within one year of the date that the appellant's 
disability ended or one year of the ending date of 
entitlement.  The present appeal ensued.

At her July 1994 hearing at the RO, the appellant testified 
that she wanted an extension of time to file the request for 
an extension of eligibility for Chapter 35 education benefits 
beyond the delimiting date of April 29, 1991.  She reasoned 
that, because she had been incarcerated from September 1991 
to March 1992, a period of six months, she should be given an 
additional six months, until October 1992, to file her 
request for an extension.  On that basis, the appellant's 
request for an extension which was received in August 1992 
would have been timely.

The appellant has indicated that her incarceration prevented 
her from going to school.  The appellant was imprisoned for 
making a fraudulent workers compensation claim.

Willful misconduct, for purposes of veterans' benefits, means 
an act involving conscious wrongdoing or known prohibited 
action.  38 C.F.R. §§ 3.1(n), 3.301.  In this case, the 
appellant's inability to attend school because of 
incarceration for 

criminal activities appears to be within the definition of 
willful misconduct.  The Board notes that medical 
infeasibility is the only basis on which a delimiting date 
may be extended.  The Board does not find that proof of 
incarceration may be considered proof of medical 
infeasibility for purposes of extension of the delimiting 
date in this case.

The appellant also maintains that there were period of time 
in which she was unable to pursue her education due to 
physical and mental impairments.  However, as noted above, 
the appellant must show that she had a complete inability to 
fill out and complete the application for education benefits 
prior to the delimiting date of April 29, 1991.  The Board 
does not find that such evidence has been presented.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  
However, in the circumstances of this case, a remand would 
serve no useful purpose.  The evidence submitted by the 
appellant pertains to medical treatment and clinical findings 
after April 29, 1991.  For that reason, such evidence could 
not possibly establish that the appellant was factually 
incapable of filling out and mailing an application for a 
course of education under the provisions of Chapter 35 for 
any significant period of time between April 29, 1981, and 
April 29, 1991.  Obtaining additional factual evidence 
regarding the appellant's alleged impairments would not 
change the outcome of the claim.  Even with consideration of 
the evidence submitted by the appellant which includes 
treatment for a left knee disorder, thoracic outlet syndrome 
involving the right shoulder, and depressive neurosis, she 
has not demonstrated that she was so incapable of movement or 
thought as to be completely incapable of writing a letter, 
making a phone call, or filling in an application for Chapter 
35 education benefits.  In sum, the evidence of 

record does not show that the appellant had disabilities 
prior to April 29, 1991, which made her physically incapable 
of filling in an application for a chosen course of education 
by writing or printing, nor does it show that she was 
mentally incapable of the thought needed to fill out such an 
application.  The evidence also does not show that she was 
physically unable to use her hands or mentally incapable of 
the thought needed to contact the VA by letter or phone to 
ask for an extension of the delimiting date during the year 
between April 29, 1991 and April 29, 1992.  Against this 
background, the appellant's request for extension of the 
delimiting period beyond April 29, 1991, must be denied.


ORDER

Entitlement to an extension of time beyond the April 29, 
1991, delimiting date for education benefits under Chapter 
35, Title 38, United States Code, is denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

